[Cite as State v. Elliston, 2014-Ohio-5628.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 17-14-18

        v.

LARRY B. ELLISTON,                                         OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Shelby County Common Pleas Court
                            Trial Court No. 13CR000311

                                       Judgment Affirmed

                           Date of Decision: December 22, 2014




APPEARANCES:

        Scott A. Kelly for Appellant

        Timothy S. Sell for Appellee
Case No. 17-14-18


PRESTON, J.

       {¶1} Defendant-appellant, Larry B. Elliston (“Elliston”), appeals the June

2, 2014 judgment entry of sentence of the Shelby County Court of Common Pleas.

For the reasons that follow, we affirm the judgment of the trial court.

       {¶2} On November 14, 2013, the Shelby County Grand Jury indicted

Elliston on five counts: Count One of robbery in violation of R.C. 2911.02(A)(2),

a second-degree felony; Counts Two and Four of trafficking in heroin in violation

of R.C. 2925.03(A)(1), (C)(6), fifth-degree felonies; and Counts Three and Five of

trafficking in heroin in violation of R.C. 2925.03(A)(1), (C)(6), fourth-degree

felonies. (Doc. No. 1).

       {¶3} On November 19, 2013, Elliston appeared for arraignment and entered

pleas of not guilty. (Doc. No. 6).

       {¶4} On April 15, 2014, Elliston withdrew his pleas of not guilty and

entered guilty pleas, under a written plea agreement, to Count One, amended to

attempted robbery in violation of R.C. 2323.02 and 2911.02, a third-degree felony,

and Count Two. (Doc. No. 83); (Apr. 15, 2014 Tr. at 3-4, 13). In exchange for his

change of plea, the State agreed to dismiss Counts Three, Four, and Five and

remain silent at sentencing. (Id.); (Id. at 4). The trial court accepted Elliston’s

guilty pleas, found him guilty on Count One, as amended, and Count Two,




                                         -2-
Case No. 17-14-18


dismissed Counts Three, Four, and Five, and ordered a presentence investigation

(“PSI”). (Apr. 15, 2014 JE, Doc. No. 84); (Apr. 15, 2014 Tr. at 13).

        {¶5} On May 29, 2014, the trial court sentenced Elliston to 36 months in

prison on Count One and 11 months in prison on Count Two and ordered that

Elliston serve the terms consecutively for an aggregate sentence of 47 months.

(Doc. No. 94); (May 29, 2014 Tr. at 7). The trial court further ordered that

Elliston serve the 47-month term of imprisonment consecutive to his 10-month

term of imprisonment in another Shelby County, Ohio case. (May 29, 2014 Tr. at

7-8).

        {¶6} On June 2, 2014, the trial court filed its judgment entry of sentence.

(June 2, 2014 JE, Doc. No. 98).

        {¶7} On June 27, 2014, Elliston filed his notice of appeal. (Doc. No. 107).

He raises one assignment of error for our review.

                                Assignment of Error

        The court erred by not making certain specific findings in
        accordance with O.R.C. § 2929.14(C)(4) and thus the imposition
        of prison terms that run consecutively is improper.

        {¶8} In his assignment of error, Elliston argues that the trial court failed to

make the necessary findings under R.C. 2929.14(C)(4) to impose consecutive

sentences.




                                          -3-
Case No. 17-14-18


      {¶9} A trial court’s sentence will not be disturbed on appeal absent a

defendant’s showing by clear and convincing evidence that the sentence is

unsupported by the record; the sentencing statutes’ procedure was not followed or

there was not a sufficient basis for the imposition of a prison term; or that the

sentence is contrary to law. State v. Ramos, 3d Dist. Defiance No. 4-06-24, 2007-

Ohio-767, ¶ 23 (the clear and convincing evidence standard of review set forth

under R.C. 2953.08(G)(2) remains viable with respect to those cases appealed

under the applicable provisions of R.C. 2953.08(A), (B), and (C) * * *); State v.

Rhodes, 12th Dist. Butler No. CA2005-10-426, 2006-Ohio-2401, ¶ 4; State v.

Tyson, 3d Dist. Allen Nos. 1-04-38 and 1-04-39, 2005-Ohio-1082, ¶ 19, citing

R.C. 2953.08(G).

      {¶10} Clear and convincing evidence is that “which will produce in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus; State v. Boshko, 139 Ohio App. 3d 827, 835 (12th Dist.2000).          An

appellate court should not, however, substitute its judgment for that of the trial

court because the trial court is “‘clearly in the better position to judge the

defendant’s dangerousness and to ascertain the effect of the crimes on the

victims.’” State v. Watkins, 3d Dist. Auglaize No. 2-04-08, 2004-Ohio-4809, ¶ 16,

quoting State v. Jones, 93 Ohio St. 3d 391, 400 (2001).


                                        -4-
Case No. 17-14-18


      {¶11} “Except as provided in * * * division (C) of section 2929.14, * * * a

prison term, jail term, or sentence of imprisonment shall be served concurrently

with any other prison term, jail term, or sentence of imprisonment imposed by a

court of this state, another state, or the United States.” R.C. 2929.41(A). R.C.

2929.14(C) provides:

      (4) * * * [T]he court may require the offender to serve the prison

      terms consecutively if the court finds that the consecutive service is

      necessary to protect the public from future crime or to punish the

      offender and that consecutive sentences are not disproportionate to

      the seriousness of the offender’s conduct and to the danger the

      offender poses to the public, and if the court also finds any of the

      following:

      (a) The offender committed one or more of the multiple offenses

      while the offender was awaiting trial or sentencing, was under a

      sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18

      of the Revised Code, or was under post-release control for a prior

      offense.

      (b) At least two of the multiple offenses were committed as part of

      one or more courses of conduct, and the harm caused by two or more

      of the multiple offenses so committed was so great or unusual that


                                       -5-
Case No. 17-14-18


       no single prison term for any of the offenses committed as part of

       any of the courses of conduct adequately reflects the seriousness of

       the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future

       crime by the offender.

       {¶12} R.C. 2929.14(C)(4) requires a trial court to make specific findings on

the record before imposing consecutive sentences. State v. Hites, 3d Dist. Hardin

No. 6-11-07, 2012-Ohio-1892, ¶ 11; State v. Peddicord, 3d Dist. Henry No. 7-12-

24, 2013-Ohio-3398, ¶ 33. Specifically, the trial court must find: (1) consecutive

sentences are necessary to either protect the public or punish the offender; (2) the

sentences would not be disproportionate to the offense committed; and (3) one of

the factors in R.C. 2929.14(C)(4)(a), (b), or (c) applies. Id.; Id.

       {¶13} The trial court must state the required findings at the sentencing

hearing prior to imposing consecutive sentences and incorporate those findings

into its sentencing entry. State v. Sharp, 3d Dist. Putnam No. 12-13-01, 2014-

Ohio-4140, ¶ 50, citing State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, ¶

29. A trial court “has no obligation to state reasons to support its findings” and is

not “required to give a talismanic incantation of the words of the statute, provided




                                          -6-
Case No. 17-14-18


that the necessary findings can be found in the record and are incorporated into the

sentencing entry.” Bonnell at ¶ 37.

       {¶14} The trial court made the three statutorily required findings before

imposing consecutive sentences at the sentencing hearing and incorporated those

findings into its sentencing entry. Specifically, at the sentencing hearing, the trial

court said:

       The Court also has considered and finds that consecutive sentencing

       is necessary to protect the public from future crime or to punish you,

       and that consecutive sentencing is not disproportionate to the

       seriousness of your conduct and to the danger that you pose to the

       public. The Court also finds that your history of criminal conduct

       demonstrates that consecutive sentencing is necessary to protect the

       public from future crimes by you.

(May 29, 2014 Tr. at 7). The trial court incorporated those findings into its

sentencing entry by reciting the language of the statute. (See June 2, 2014 JE,

Doc. No. 98).

       {¶15} However, Elliston argues that the trial court’s imposition of

consecutive sentences was improper because its sentencing entry “contains a mere

copy and paste of the statute” and does not “articulate the specific reasoning




                                         -7-
Case No. 17-14-18


required by the statute.”    (Appellant’s Brief at 3).    Elliston’s arguments are

erroneous for two reasons.

       {¶16} First, a trial court is not required to give a talismanic incarnation of

the words of the statute, and an order of consecutive sentences will be upheld if we

can discern that the trial court engaged in the correct analysis. Sharp at ¶ 50,

citing Bonnell at ¶ 29. Because the trial court recited the exact language of R.C.

2929.14(C)(4) at the sentencing hearing and duplicated the exact language of R.C.

2929.14(C)(4) in its sentencing entry, we are able to discern that the trial court

engaged in the correct analysis. In addition, this court previously determined that

a trial court’s exact recitation of the statutory language of R.C. 2929.14(C)(4) on

the record satisfies the requirement that it make the requisite findings when

ordering consecutive sentences. State v. Upkins, 3d Dist. Shelby No. 17-13-02,

2013-Ohio-3986, ¶ 12-16. Our determination in Upkins was relative to the first

and second requirements of R.C. 2929.14(C)(4) because the parties conceded that

the trial court properly found the third requirement. Nevertheless, our rationale in

Upkins extends to a trial court’s verbatim recitation of the statutory language in

making the required findings under the third requirement of R.C. 2929.14(C)(4).

       {¶17} Second, the trial court was not required to give reasons supporting its

decision to impose consecutive sentences. See Bonnell at ¶ 27. Therefore, the

trial court’s verbatim recitation of the requisite findings under R.C. 2929.14(C)(4)


                                        -8-
Case No. 17-14-18


in its sentencing entry does not render Elliston’s consecutive sentences contrary to

law.

       {¶18} Elliston further argues that the trial court erred by failing to specify

whether the trial court was imposing consecutive sentences to protect the public or

punish the offender.    In support of his argument, Elliston relies on State v.

Wilkerson to aver that this court concluded that the trial court must find that

consecutive sentences are necessary to either protect the public from future crime

or to punish the offender. 3d Dist. Logan Nos. 8-13-06 and 8-13-07, 2014-Ohio-

980, ¶ 11. Elliston’s argument and reliance on Wilkerson are misguided. Indeed,

a thorough review of Wilkerson reveals that we concluded that “the trial court

satisfied the first required finding of R.C. 2929.14(C)(4), by stating that

consecutive sentences were ‘necessary to protect the public and to adequately

punish [the offender].’” (Emphasis added.) Id. at ¶ 24.

       {¶19} “[U]nder certain conditions the word, ‘or,’ in a legislative enactment

can be construed to read ‘and,’ and the word, ‘and,’ can likewise be construed to

read ‘or.’ The word, ‘and,’ or, ‘or,’ will not be given its literal meaning where

such meaning would do violence to the evident intent and purpose of the

lawmakers and the other meaning would give effect to such intent.” In re Marrs’

Estate, 158 Ohio St. 95, 99 (1952). See also R.C. 1.02(F). The use of the word

“or” in the conjunctive does not do violence to the evident intent and purpose of


                                        -9-
Case No. 17-14-18


the lawmakers who enacted R.C. 2929.14(C)(4); rather, it gives effect to the

lawmakers’ intent and purpose. Likewise, the word “or” in R.C. 2929.14(C)(4)’s

requirement that the trial court find that consecutive sentences are “necessary to

protect the public from future crime or to punish the offender” has been applied in

the conjunctive sense. See, e.g., Bonnell at ¶ 33 (“We can discern from the trial

court’s statement that Bonnell had ‘shown very little respect for society and the

rules of society’ that it found a need to protect the public from future crime or to

punish Bonnell.”); State v. Wilcox, 2d Dist. Clark No. 2013-CA-94,

2014-Ohio-4954, ¶ 35 (concluding that the trial court’s finding that consecutive

sentences were necessary to protect the public from future crime and to punish the

defendant satisfied the first requirement of R.C. 2929.14(C)(4)); Wilkerson at ¶ 24.

Therefore, Elliston’s argument that the trial court erred by failing to apply the

statute disjunctively is meritless. Accordingly, that the trial court stated that it was

imposing consecutive sentences on Elliston to protect the public from future crime

and to punish Elliston satisfies the first required finding of R.C. 2929.14(C)(4).

       {¶20} Elliston failed to clearly and convincingly demonstrate that the trial

court erred by ordering that he serve his sentences consecutively. The trial court

made the appropriate R.C. 2929.14(C)(4) findings before imposing consecutive

sentences and incorporated those findings in its sentencing entry. Therefore, the

trial court did not err in imposing consecutive sentences.


                                         -10-
Case No. 17-14-18


       {¶21} Elliston’s assignment of error is overruled.

       {¶22} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

ROGERS and SHAW, J.J., concur.

/jlr




                                        -11-